DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 2007/0128753) in view of Kiyama et al (US 2006/0046331).
Oshima teaches a GaN single crystal substrate with a n-type carrier concentration of 1.2x1018-3x1019 cm-3, where the n-type dopant is Si, and an explicit example of GaN substrate having a carrier concentration of 2x1018 cm3 ([0072]-[0108], [0143]), which reads on a crystal substrate formed from a monocrystal of group III nitride expressed by a compositional formula InxAlyGa1-x-yN (where O<x<1,0y<1,0<x+y <1), the crystal substrate containing at least any one of n-type impurity selected from the group consisting of Si, Ge, and 0.
Referring to claims 1 and 6, Oshima does not explicitly teach a laminate wherein a crystal layer formed by a group III nitride crystal epitaxially grown on a main surface of the crystal substrate, the crystal layer containing at least any one of p-type impurity selected from the group consisting of C, Mg, Fe, Be, Zn, V, and Sb
Kiyama et al teaches an n-type GaN substrate having a carrier concentration in excess of 1x1018 cm-3 and an epitaxial GaN layer with a p-type semiconductor region ([0010]-[0014], [0055]-[0080]). Kiyama et al also teaches magnesium doped p-type GaN ([0006]). Also, overlapping ranges is prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Oshima by making a laminate wherein a crystal layer formed by a group III nitride crystal epitaxially grown on a main surface of the crystal substrate, the crystal layer containing Mg, as taught by Kiyama et al, to form a useful semiconductor device. It is also noted that selection of other suitable well known, n-type, such as Ge and O, and p-type dopants, such a C,  Fe, Be, Zn, V and Sb, would have been obvious to one of ordinary skill in the art at the time of filing because substituting equivalents known for the same purpose is prima facie obvious (MPEP 2144.06) and the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
 In regards to “the crystal laminate being configured in a manner such that an absorption coefficient of the crystal substrate for light with a wavelength of 2000 nm when the crystal substrate is irradiated with the light falls within a range of 1.8 cm-1 or more and 4.6 cm-1 or less under a temperature condition of normal temperature,” this feature would be expected because the combination of Oshima and Kiyama et al teaches n-type GaN substrate having a Si concentration of greater than 1x1018 cm-3 with an explicit example of 2x1018 cm3 (Oshima [0143]; Kiyama [0070]), and applicant teaches the claimed absorption coefficient is obtained by doping within the range taught by the combination of Oshima and Kiyama et al (See applicant’s Fig 6).
Referring to claim 2, the combination of Oshima and Kiyama et al teaches the impurity level is reduced to 1x1017 cm-3 or less for concentration of As, O, Cl, P, Na, K, Li, Ca, Sn, Ti, Fe, Cr, Ni (See Oshima [0044]), which clearly suggests the density of an intrinsic carrier within the crystal substrate is lower than 1x1017 cm-3
Referring to claim 3-4, 9, 10, and 11, the combination of Oshima and Kiyama et al teaches n-type GaN substrate having a Si concentration of greater than 1x1018 cm-3 with an explicit example of 2x1018 cm3 (Oshima [0143]; Kiyama [0070]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
 Referring to claims 5, and 12-14, see remarks above for claims 2-4.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 2007/0128753) in view of Kiyama et al (US 2006/0046331), as applied to claims 1-6 and 9-14 above, and further in view of Ranish (US 2015/0071623).
The combination of Oshima and Kiyama et al teaches all of the limitations of claim 7, as discussed above, except the combination of Oshima and Kiyama et al does not explicitly teach heating the laminate by irradiating with an infrared ray. The combination of Oshima and Kiyama et al teaches p-type dopant is introduced through ion-implantation (Kiyama [0016], [0072]). The combination of Oshima and Kiyama et al teaches heat treatment at 700°C, however does not explicitly teach IR heating (Kiyama [0069]).
In a semiconductor processing chamber, Ranish teaches heating a substrate comprising gallium nitride using lamps to heat the substrate and reflecting IR light to improve heating efficiency ([0027]-[0041]), which clearly suggest heating using IR rays.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Oshima and Kiyama et al by using the processing chamber taught by Ranish which uses IR rays, to efficiently heat the substrate.
Referring to claim 8, the combination of Oshima, Kiyama et al and Ranish teaches the substrate is supported by a plurality of pin, for example three or five pins (Ranish Fig 1; [0028]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714